Citation Nr: 0126592	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  99-05 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the prostate due to exposure to ionizing radiation in 
service.

2.  Entitlement to service connection for malignant melanoma 
due to exposure to ionizing radiation in service.

3.  Entitlement to service connection for degenerative joint 
disorders due to exposure to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	Robert Savoy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1949 to October 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran appeared at a personal 
hearing at the RO before the undersigned member of the Board 
in November 2000.  In March 2001 the case was remanded for 
additional development.  The case is again before the Board.  

It appears that the veteran may have raised a claim of 
entitlement to service connection for dental degeneration due 
to exposure to ionizing radiation in a May 1996 statement to 
a state disability examiner and in a January 1998 statement.  
This matter has not yet been addressed by the RO.  It is 
referred to the RO for initial consideration. 


FINDINGS OF FACT

1.  The veteran participated in and was exposed to ionizing 
radiation during Operation GREENHOUSE in 1951.

2.  The veteran's estimated exposure in service to external 
neutron radiation was 0.00 rem; to external gamma radiation, 
4.3 rem; to the skin of the arm 35 rem; inner dose 
assessments of 50-year committed dose equivalents to the 
prostate, bladder, and bone were each less than 0.1 rem.

3.  The veteran has had, and is post-operative for, 
adenocarcinoma of the prostate.
4.  The veteran has had, and is post-operative for, multiple 
malignant melanomas.

5.  The veteran has, and is post-operative for, degenerative 
joint disorders affecting multiple joints and extremities.

6.  There is approximately 3 percent likelihood that the 
veteran's adenocarcinoma of the prostate resulted from 
exposure to ionizing radiation in service.

7.  It is unlikely that the veteran's multiple malignant 
melanomas or degenerative joint disorders resulted from 
exposure to ionizing radiation in service.   


CONCLUSIONS OF LAW

1.  Service connection for prostate cancer due to exposure to 
ionizing radiation in service is not warranted.  38 U.S.C.A. 
§§ 1110, 1112(c), 1154(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(d), 3.311 (2001).

2. Service connection for malignant melanoma due to exposure 
to ionizing radiation in service is not warranted.  
38 U.S.C.A. §§ 1110, 1112(c), 1154(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309(d), 3.311 (2001).

3. Service connection for degenerative joint disorders due to 
exposure to ionizing radiation in service is not warranted.  
38 U.S.C.A. §§ 1110, 1112(c), 1154(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309(d), 3.311 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records, including partially burned originals 
and copies of partially burned records, include the report of 
a physical examination for enlistment, which was negative for 
prostate, joint or skin problems.  An August 1949 record 
showed diagnosis of impetigo.  He was treated for a furuncle 
on the back of the neck in June 1951.  An April 1952 record 
noted treatment for left hand cellulitis.  An August 1952 
record noted a month-old right elbow injury.  An x-ray showed 
no bony abnormality.  The separation medical history, 
partially missing or illegible because of fire loss or 
scorching, included the veteran's report of working with 
radioactive substances: "Washing B-17's after flying 
[missing] atomic cloud - Jan - to June [missing]." 

On a December 1952 VA claim form, the veteran reported that 
he bruised his right elbow in service while going through a 
"re-Indoctrination [sic] Course."  In an August 1981 
statement, the veteran reported exposure to ionizing 
radiation in the air and on the ground as a radio operator at 
Enewetak during Operation GREENHOUSE in 1950 and 1951.

A March 1980 letter to the veteran from the Defense Nuclear 
Agency (DNA) mentioned his participation in the atmospheric 
testing of nuclear weapons.  The letter noted the DNA's 
research indicating that the average radiation dosage 
received by Department of Defense test participants was 0.5 
rem, with over 99 percent of participants receiving less than 
5 rem, the annual exposure permitted by federal regulation 
for radiation workers.  In August 1981, the veteran applied 
for VA disability compensation based on exposure to ionizing 
radiation during atomic bomb tests; the claimed disabilities 
included multiple joint problems.  His January 1983 statement 
responded to a VA questionnaire about his reported 
participation.  While assigned to the 7th Air Force, Elgin 
Air Force Base (AFB), Florida, he went to Enewetak during 
June 1951 for Operation GREENHOUSE where he witnessed three 
tests.  He was a High Speed Radio Operator on Special Air 
Force C-47s.  At the time of each explosion, his fight crew 
sat on the beach in the open.  He was in the area for 
approximately six months.  He did not wear a film badge.  He 
did not know his distance from the blasts, nor about any 
climatological conditions, such as unusual conditions or wind 
changes after the blasts.  He reported that the wind blew 
across the islands constantly.  After each blast, he returned 
to his activity of the moment preceding the blast.

An October 1983 report from the United States Air Force 
Occupational and Environmental Health Laboratory (AFSC) 
confirmed the veteran's participation in Operation 
GREENHOUSE, but that he was not included in the dosimetry 
records of the Reynolds Electrical and Engineering Company 
(REECo) for that test or for any other place or time.  The 
veteran's records were noted to be mostly destroyed in a 1973 
fire at the National Personnel Records Center; his 
affirmative report of "working with" radioactive substances 
was noted.  The USAF Master Radiation Exposure Repository had 
no record of occupational or other radiation exposure of the 
veteran in service.  The Air Force reported that there was 
radioactive fallout on Enewetak Atoll during Operation 
GREENHOUSE, and that based on a memorandum used by the Air 
Force, "Calculated Radiation Doses for Island-Based 
Personnel, Operation GREENHOUSE and Thereafter," the veteran 
was assigned a fallout radiation dose of 4.230 rem.  The Air 
Force further reported that the veteran was a Ground Radio 
Operator assigned to the 3200th Drone Squadron, Eglin AFB, on 
temporary duty with his unit to Enewetak Atoll from January 
to June 1951 and that he was present for all four shots of 
Operation GREENHOUSE.

In February 1985, the Board denied an appeal on a claim for 
service connection for residuals of radiation exposure, 
including "multiple joint disability."

The veteran has submitted pertinent medical evidence of the 
diagnosis and treatment of degenerative joint disease and 
other orthopedic conditions of multiple joints and of 
adenocarcinoma of the prostate.  VA examination in February 
and March 1983 noted a history of radiation exposure.  
Diagnoses included radiation exposure 1951-1952; orthopedic 
diagnoses of chronic pain both knees and both elbows and of 
degenerative joint disease mild, both knees and right elbow; 
exogenous obesity.

Hand-written doctor's treatment notes of unattributed origin 
from May 1980 to August 1998 show treatment for all 
conditions regarding which the veteran has submitted other 
primary medical records.  Records from Doylestown Hospital 
from August 1983 to June 1997 reveal he had surgical excision 
of osteocartilaginous exostoses of the right index finger and 
thumb in August 1983.  X-ray studies showed degenerative 
joint disease at the proximal interphalangeal joint of the 
right index finger and at the interphalangeal joint of the 
right thumb. In February 1989, the veteran had left knee 
surgery, specifically shaving of the posterior portion of the 
medial meniscus, the synovium, and arthroscopic evaluation of 
the knee, with a post-operative diagnosis of synovitis 
throughout the knee, degenerative changes along the medial 
joint line, anterior to posterior meniscus medial left knee.  
In November 1990 he had acromioplasty and rotator cuff repair 
of the left shoulder for a complete tear of the left rotator 
cuff.  In January 1992, the veteran had surgical repair of a 
rotator cuff tear of the right shoulder.  A May 1993 x-ray 
study of the left knee showed osteoarthritis consistent with 
the veteran's age of 61.  In June 1993, magnetic resonance 
imaging (MRI) confirmed a left medial meniscus tear.  June 
1993 electrodiagnostic studies revealed bilateral carpal 
tunnel syndrome.  In November 1993, the veteran had 
arthroscopy of the left knee with arthroscopic partial left 
medial meniscectomy for rupture of the left medial meniscus, 
right carpal tunnel release for right carpal tunnel syndrome, 
and excision of a right wrist volar ganglion.  He had a left 
carpal tunnel release for left carpal tunnel syndrome in 
December 1994.  A September 1995 report of examination by I. 
Salak, M.D., ruled out left hand fracture and found severe 
degenerative changes in the left hand consistent with 
osteoarthritis.  A May 1996 examination report by R. Frank, 
D.O., for the Pennsylvania Bureau of Disability Determination 
noted the veteran's history of exposure to radiation during 5 
[sic] nuclear tests.  History included surgery of the knees, 
elbows, ankles, shoulders, and wrists for various reasons, 
and of multiple abscesses on the back, which currently showed 
some acne scarring and some incisional scarring.  Current 
complaints were of constant joint pain, bone pain, 
intermittently swollen hands, right arm and left leg 
weakness, and chronic back pain, and other problems, all of 
which the veteran attributed to radiation exposure in 
service.  The pertinent assessment was assorted 
musculoskeletal discomforts reported by the veteran as 
beginning during the Korean War.  In September 1996, right 
shoulder x-rays revealed degenerative changes at the 
acromioclavicular joint, predisposing the veteran to 
impingement and no calcification around the rotator cuff to 
suggest calcific tendinitis.  A left shoulder x-ray revealed 
degenerative changes in the acromioclavicular joint, also 
predisposing to impingement and degenerative changes at the 
glenohumeral joint.  In December 1996, he had right rotator 
cuff arthroscopy, subacromial decompression, major 
debridement of rotator cuff and shoulder joint for right 
shoulder rotator cuff tear and impingement syndrome.  An  x-
ray revealed degenerative changes of the subacromial area.

In April 1997, a laboratory test and biopsy confirmed 
prostate cancer.  A May 1997 bone scan revealed no 
scintigraphic evidence of bony metastases, and a chest study 
showed no pulmonary mass; the studies incidentally revealed 
degenerative bone changes in multiple sections of the 
veteran's spine and also in his feet, knees, and elbows.  In 
June 1997, the veteran had bilateral staging pelvic 
lymphadenectomy, and radical perineal prostatectomy with en 
bloc bilateral seminal vesiculectomy for clinically localized 
adenocarcinoma of the prostate.  Pathology diagnosis was 
right pelvic lymph node negative for metastatic tumor; left 
pelvic lymph node the same; and prostate with moderately 
differentiated adenocarcinoma.  The hospital discharge 
summary listed degenerative joint disease as an additional 
diagnosis.  A July 1997 letter from D. Adler, D.O., to D. 
Tafflin, D.O., reported evaluation of a pigmented lesion on 
the left arm of about two years duration, diagnosed by biopsy 
as a superficial, spreading melanoma.  In a December 1997 
letter, Dr. Adler reported a wide area excision in August 
1997.  A March 1999 surgical report from Doylestown Hospital 
documented radical soft tissue excision of a left upper back 
melanoma.

The veteran has submitted the following articles and other 
published documents:  A newspaper article, "Vets Complain of 
Illness," quotes the veteran and reports his statements 
about participation in nuclear testing during Operation 
GREENHOUSE.  The article reports that the veteran was based 
on the island of Enewetak, where, "[w]hile wearing only dark 
glasses as protection, he watched 24 [sic] atomic and 
hydrogen bombs explode not more than a mile from his base in 
the Marshall Islands.  Then he flew planes carrying insects 
and animals through the atomic clouds."  Multiple other 
newspaper articles reported on secret government human 
radiation tests and past misrepresentations of the amount of 
radiation exposures.  A January 6, 1997, article by Jack 
Anderson addressed Operation CASTLE and the levels of 
radiation exposure.  Two undated articles reported a judicial 
verdict of federal government negligence in the conduct of 
nuclear weapons testing in the Nevada desert.  A February 
1997 article from The American Legion Magazine summarized the 
American Legion's dispute with the method and correctness of 
a study by the Institute of Medicine of the effects of 
exposure to ionizing radiation on participants in Operation 
CROSSROADS in 1946.

DNA FACT SHEET GREENHOUSE summarized the time, place, 
purpose, radiation exposure of film badges issued to certain 
participants in Operation GREENHOUSE and fallout exposures of 
all participants based on their location and length of stay 
at Enewetak Atoll.  An unattributed, undated summary of the 
Life Span Studies of the Radiation Effects Research 
Foundation (RERF) reported that certain named studies had 
found significant excess cancer risks in A-bomb survivors of 
Hiroshima and Nagasaki for multiple types of cancer, 
including of the bladder, urinary tract and skin, as well as 
multiple melanoma, compared to an unexposed, "zero-dose," 
population, with certain studies implying that the risk of 
radiogenic cancer of the urinary tract increases with 
ionizing radiation dose.  An undated document entitled 
"Information Sheet DoD Radiation Experiments Command 
Center" reported [U.S.] President [William] Clinton's 1994 
establishment of a Human Radiation Interagency Working Group 
(HRIWG) to oversee and coordinate the Federal government's 
efforts to identify the nature and extent of radiation 
experiments on human subjects, with the Radiation Experiments 
Command Center (RECC) as a key component; the fact sheet 
summarized the RECC's mission.  Fourteen untitled, 
nonconsecutive pages of what appear to be one or more reports 
of an Advisory Committee to HRIWG, include findings that 
troop participants in atomic detonation tests were the 
subject of both training and research objectives, with 
mention of Operation GREENHOUSE (p. 459), and that in the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act of 1984 Congress found a failure of radiation 
dosimetry from film badges issued to personnel at atmospheric 
nuclear tests to measure internal doses, although DNA now can 
reconstruct individual estimates of such doses.  Other 
articles listed diseases from the Radiation-Exposed Veterans 
Compensation Act presumed due to exposure to ionizing 
radiation, including urinary tract cancer, but excluding 
prostate cancer.  A VA Fact Sheet, "Information for Veterans 
Exposed to Radiation," set forth the background of VA laws 
and regulations pertaining to radiation exposed veterans and 
procedures for obtaining VA disability compensation for the 
listed diseases.

The veteran has submitted the following statements and 
opinions from physicians treating him or familiar with his 
medical status by his report:  In a December 1996 statement 
in support of the veteran's claim for Social Security 
benefits, K. Cody, M.D., reported that the veteran's medical 
history included being a pilot during the Korean war and 
being exposed to multiple nuclear bomb test blasts and 
prolonged exposure to ionizing radiation.  He reported the 
veteran's orthopedic history as including two left knee 
operations, right knee surgery, left hip surgery, right elbow 
surgery with residual chronic flexion contracture, left 
shoulder surgery, and two right shoulder surgeries, all since 
1980.  Dr. Cody commented 

while I cannot conclusively state his 
exposure to ionizing radiation has caused 
any or all of these procedures, . . . it 
is highly unusual that one person would 
[need] this number of orthopaedic 
operation.  I do believe it is entirely 
possible that exposure to ionizing 
radiation could accelerate the 
degenerative processes within his joints 
and could contribute to the disability he 
now has.

In a June 1997, statement, S. Flashner, M.D., the veteran's 
urologist, reported that the veteran had cancer of the 
urinary tract located in the prostate, treated surgically, 
and extending beyond the margins of resection.  Dr. Flashner 
stated, "[A]lthough we will never know the cause of these 
cancers, there was some suspicion that he was exposed to 
radiation during 'Operation Greenhouse' at Bikini Island and 
Enimetok [sic]."

In a December 1997 statement, J. Sodroski, M.D., Professor of 
Pathology, Harvard Medical School, and Chief, Division of 
Human Virology, Dana Farber Cancer Institute, wrote in 
support of the veteran's claim.  Noting that no data can 
irrefutably prove the causal etiology of a tumor in an 
individual, he reported that there is strong data supporting 
a link between ionizing radiation exposure and the subsequent 
development of urinary tract malignancies, with much of the 
epidemiologic data deriving from follow-up studies of atomic 
bomb survivors of Hiroshima and Nagasaki.  He reported the 
findings of multiple studies, which he identified by 
footnote.  He acknowledged that in one study showing a 
relative risk of 2.02 for urinary tract neoplasms in A-bomb 
survivors, some of the cancers were bladder carcinomas, 
although there was suggestive evidence that other urinary 
tract malignancies, including prostate cancer, can result 
from excessive exposure to ionizing radiation.  He reported 
that there were 25 prostate neoplasms, including 19 
adenocarcinomas and other adenomatous tumors in a population 
of 100 mice given a single dose of x-radiation; that a 
control population had 25 times fewer neoplasms; that there 
were adenomatous prostate tumors in dogs that received 
prolonged gamma radiation; and that there was an increased 
incidence of prostate cancer in a cohort of Air Canada 
pilots, a group chronically exposed to high altitudes and in-
flight radiation, in striking contrast to the decreased 
incidence in this cohort of all other cancers.

In a January 1998, statement, R. Valicenti, M.D., Assistant 
Professor, Department of Radiation Oncology, Bodine Center 
for Cancer Treatment, wrote in support of the veteran's 
claim.  Historically, Dr. Valicenti noted that the veteran 
was exposed to multiple nuclear bomb test blasts with 
prolonged ionizing radiation.  He noted the veteran's 
multiple medical problems as including chronic flexion 
contractures, prostate carcinoma, and malignant melanoma, 
which the doctor stated he could not prove with certainty 
were caused by the exposure to ionizing radiation, however, 
"it is within the realm of possibility, and very probable 
that these medical ailments are secondary to ionizing 
radiation."  He noted that "it has been reported that 
radiation can cause the development of malignancies, 
including prostate cancer and malignant melanoma, and he was 
especially suspicious of this etiology in the veteran, 
because he lacked a family history of prostate cancer or of 
excessive exposure to sunlight.  He noted that prostate 
cancer and malignant melanoma were not often seen together, 
but they had been reported together, which aroused his 
curiosity whether other reports of such coincident occurrence 
were in persons with histories of exposure to ionizing 
radiation.  Dr. Valicenti opined that radiation treatment of 
the veteran's prostate cancer would be highly beneficial, but 
that such therapy was not a reasonable option in light of the 
past radiation exposure.

In a January 1998 statement, S. Strup, M.D., Assistant 
Professor, Department of Urology, Jefferson Faculty 
Foundation, reported that the veteran had outlined the events 
surrounding his history of radiation exposure during military 
service.  Dr. Strup stated he tended to agree with Dr. 
Sodroski's letter regarding the difficulty of establishing a 
specific event as the cause of any specific tumor, especially 
prostate cancer, because of its prevalence in aging men.  Dr. 
Strup noted that being Caucasian and without a family history 
of prostate cancer placed him in a low-risk group.  Dr. Strup 
opined that these low-risk factors, together with the data 
discussed by Dr. Sodroski, made it "certainly within the 
realm of possibility that [the veteran's radiation] exposure 
during his military service has certainly increased his 
cancer risk for not only skin malignancies but perhaps 
prostate malignancy as well."

In February 1998, in marginal comments on a duplicate of the 
DNA Operation GREENHOUSE Fact Sheet previously received, the 
veteran stated that he was in the B-17s and C-47 with General 
Qusada, General Lee, and Colonel Peaster.  He underscored 
parts of the fact sheet stating that certain Air Force 
personnel engaged in long-range radioactive cloud-tracking 
and sampling program received higher doses of radiation than 
most others did.  The Fact Sheet identified primarily members 
of the Experimental Aircraft Unit that flew B-17 drones 
(operating or decontaminating them) as receiving higher doses 
of radiation than other personnel.

In a February 1998 statement, Dr. Flashner opined that the 
veteran's prostate cancer "may have been very well linked to 
his exposure [to radiation] during his service . . . in the 
South Pacific."  Dr. Flashner referenced life-span studies 
by the RERF on Hiroshima and Nagasaki A-bomb survivors who 
demonstrated significant excess of multiple cancers relative 
to unexposed zero-dose population, including cancers of the 
urinary tract.

In April 1998, VA requested the Defense Special Weapons 
Agency (DSWA) to provide reconstructed dosimetry for the 
veteran's participation in Operation GREENHOUSE.  Special 
orders indicated the veteran was a Ground Radio Operator 
assigned to the 3200th Drone Squadron, Eglin Air Force Base, 
on temporary duty with his unit to Enewetak Atoll from 
January to June 1951 and present for all four shots of the 
operation.

A June 1998 letter from A. Cohler, M.D., to Dr. Flashner 
reported that the veteran had completed a course of external 
beam megavoltage radiation therapy to the prostatic bed for 
carcinoma of the prostate, status-post radical prostatectomy 
with rising PSA values, which was initiated in April 1998.

In August 1998, DSWA provided a Radiation Dose Assessment for 
the veteran's participation in Operation GREENHOUSE, 
including the following:  Operation GREENHOUSE, a series of 
four nuclear weapons tests, was conducted at Enewetak Atoll 
from April 8 to May 25, 1951.  All four shots were tower 
bursts, detonated on the northeast islands of Enewetak Atoll, 
a minimum of 8 nautical miles from the southeast islands, 
Enewetak and Parry.  The veteran had duty as a Ground Radio 
Operator, alternately assigned to duty on Enewetak Island and 
on Kwajalein Atoll, 300 nautical miles southeast of Enewetak 
Atoll.  He was on Enewetak Island for two blasts, and on 
Kwajalein Atoll for two.  Records showed his physical 
qualification as a High Speed Radio Operator on C-47 
transports, but no flight records were found confirming that 
duty.  The veteran's statement that he was a communications 
specialist for General Lee, General Quesada, and Colonel 
Plaster was noted.  For dosimetry assessment, it was noted 
that no fallout was detected at Kwajalein Atoll; dosimetry 
was based on the veteran's presence at Enewetak Island for 
two of the blasts.  The veteran was assumed to have spent 60 
percent of his time at Enewetak outdoors and 40 percent 
indoors with 50 percent shielding during the indoor time.  
Eight days during which his location was not documented were 
assumed spent at Enewetak, and those exposure estimates 
applied; if on flight duty during any of the unaccounted for 
time, no evidence indicated radiation exposure during flight.  
The calendar of test blasts correlates with the veteran's 
duty dates and locations to show he was at Enewetak Island 
for two blasts and at Kwajalein for two.  He was potentially 
exposed to two sources of radiation, initial gamma and 
neutron radiation, and residual fallout at Enewetak Island.  
It was estimated that he received no dose from initial gamma 
and neutron radiation, because of the distances of Enewetak 
Island and Kwajalein Atoll from the blasts.  The 
reconstructed dose from residual fallout at Enewetak for 
external exposure was estimated as 0.00 rem of neutron 
radiation and 3.7 rem to 4.3 rem of gamma radiation.  The 
reconstructed dose to the skin of the veteran's arm was 35 
rem.  The report described the method of reconstructing doses 
of internal radiation exposure to various organs.  The 
veteran's total committed dose equivalents to the prostate, 
bladder and bone were 0.1 rem.

DSWA also provided the executive summary from Review of the 
Methods Used to Assign Radiation Doses to Service Personnel 
at Nuclear Weapons Tests, National Academy Press (Washington, 
D.C. 1985).  The summary reported that early (1950's) 
estimates of internal doses from inhalation or ingestion of 
radioactive material, based on incorrect extrapolations from 
external doses, tended to overestimate internal doses, with 
newer evidence indicating such doses from internal emitters 
were much lower than the external doses for all organs except 
the thyroid.  

A November 1998 referral by VA Compensation and Pension 
Service to VA Under Secretary for Health for an opinion about 
the relationship between the veteran's radiation exposure and 
the disorders claimed for service connection reported that he 
was 20 years old at the time of participation in Operation 
GREENHOUSE, with degenerative changes shown in his hands 32 
years later and the diagnosis of prostate cancer 46 years 
later.  The referral summarized the veteran's medical and 
surgical history, the statements by Drs. Cody, Sodroski, 
Valicenti, Strup, and Flashner, and the DSWA report on dose 
reconstruction.

In November 1998, VA Chief Public Health and Environmental 
Hazards Officer, S. Mather, M.D., M.P.H., responded to a 
memorandum from VA Compensation and Pension Service.  Her 
report noted the DSWA radiation dose estimates and that the 
CIRRPC Science Panel Report Number 6, 1988, did not provide 
screening doses for prostate cancer or skin cancer.  The 
sensitivity of the prostate to radiation carcinogenesis 
appeared to be relatively low and not clearly established.  
Skin cancer was noted as usually attributed to ionizing 
radiation at high doses, e.g., several hundred rads, with 
excess numbers of basal cell cancers reported in skin that 
received estimated doses of nine to 12 rads in margins of 
immediate areas.  Dr. Mather reported that the risk of 
malignant melanoma from exposure to ionizing radiation was 
not clear, with some clinical studies suggesting that high 
radiation-therapy doses may cause melanoma.  However, 
national and international publications on radiation risk did 
not give explicit risk factors for radiation-induced 
malignant melanomas, or state that the association was 
equivocal based on large epidemiological studies.  The report 
stated that damage to joints and musculoskeletal structures 
other than neoplastic transformation, if caused by radiation, 
would be an example of deterministic effects, which are 
generally considered to have a threshold.  The probability of 
harm to healthy individuals from doses less than 10 rem was 
felt to be near zero.  It was noted that cartilage is 
relatively resistant to radiation, resisting therapeutic 
radiation doses of 6000 to 7000 rads, and clinical 
manifestations of direct effects of radiation on unstressed 
cartilage are rare.  The report concluded that it was 
unlikely that the veteran's prostate cancer, malignant 
melanoma, or musculoskeletal problems could be attributed to 
exposure to ionizing radiation in service.  The report cited 
references and authorities for its data, findings and 
conclusions.

In December 1998, on review of the VA Chief Public Health and 
Environmental Hazards Officer's report, VA Compensation and 
Pension Service advised the RO that there was no reasonable 
possibility that the veteran's disability resulted from 
radiation exposure in service.  The RO denied the veteran's 
claims in December 1998, notifying him of the denial and 
providing copies of the rating decision and the VA reports.

In February 1999, the veteran submitted materials from the 
National Association of Atomic Veterans, a group whose 
members are veterans exposed to ionizing radiation from 
atomic and nuclear testing by the United States.  He also 
submitted other statements from such veterans, apparently 
compiled for dissemination to members of an affinity group 
and the general public.  The documents include lay statements 
and histories about nuclear tests, including Operation 
GREENHOUSE, and the activities and experiences of 
participants, including voluntary, self-reported medical 
histories.  A report on the solicitation of voluntary 
contributions to a medical data base reported the collection 
of morbidity data on 3.74 percent of the participants in 
Operation CROSSROADS, and several extrapolations from the 
data.  The report commented that similar percentages were 
seen "for the most part" in data on Operation GREENHOUSE.

In his February 1999 substantive appeal, the veteran avers 
that the government underestimated his exposure to ionizing 
radiation.  He argues that no level of ionizing radiation is 
safe, and since no other cause or risk factors are apparent, 
it is more likely than not that his illnesses are due to 
military service.  He asserts that his unusual combination of 
illnesses increases the likelihood that exposure to ionizing 
radiation in service is the cause of his claimed disorders.  
He argues that his exposure to ionizing radiation is the only 
plausible explanation.  Referencing Dr. Valicenti's January 
1998 report, the veteran asserts that his past radiation 
exposure was interferes with cancer therapy, and that such 
interference is a service-connected injury.

In a May 1999 statement, K.N. reported that he was stationed 
with the veteran on Enewetak Atoll during Operation 
GREENHOUSE, where they witnessed and assisted in the 
explosion of three atomic bombs and one hydrogen bomb, all 
within a 15 mile radius, and that the veteran was exposed to 
hot radiation.  He reported that the veteran's duty was to 
care for and check hot drones that had passed through the 
radioactive clouds.  K.N. reported that the veteran's 
exposure was greater than his own, and that, like the 
veteran, he had bladder cancer, for which he was service-
connected.  K.N. reported that after the fourth detonation, 
all traffic to the island was cut off for three weeks while 
the island was under a radiation cloud that did not leave 
until a typhoon came.  He reported that protective gear was 
minimal, and that they lived in exposed, 10-man tents.

At a November 2000 hearing before the undersigned, the 
veteran's attorney averred that the evidence shows it is at 
least as likely as not that the veteran's claimed 
disabilities were caused by exposure to ionizing radiation in 
service.  He cited Dr. Sodroski's December 1997 and Dr. 
Valicenti's January 1998 statements, and the scientific 
references therein, as the primary evidence establishing the 
as-likely-as-not probability of exposure to ionizing 
radiation as the cause of the veteran's claimed conditions.  
The attorney also listed the veteran's multiple medical 
conditions claimed as due to ionizing radiation exposure, 
asserting the coincidence of them in the absence of other 
explanation is evidence that the radiation exposure caused 
them.  The veteran and his attorney were advised that the VA 
analysis of the effect of ionizing radiation on the veteran 
was based on reconstructed dosimetry, and that Dr. Sodroski's 
and Dr. Valicenti's statements lacked any independent dose 
estimates or reference to the veteran's individual radiation 
doses in service, leaving the record silent about whether 
their statements were informed opinions based on the 
veteran's specific radiation dosages in service.  Pursuant to 
a request by the veteran's attorney, the record was held open 
for 90 days following the hearing for the appellant to obtain 
additional medical opinions based on data of the veteran's 
specific reconstructed radiation dose.

The veteran testified that he had no history of excessive or 
unusual exposure to sunlight or of industrial employment that 
exposed him to chemicals or "anything like that."  He 
reported he had no history of industrial work.  He stated 
that his 40-year career in public schools did not include 
extensive typing or other work with his hand or wrists.  He 
reported that he was one of six siblings, the others ranging 
from 67 to 75 years of age, none with any history of cancer, 
and that there was no history of cancer in his child, 
parents, nieces or nephews.

In a December 2000 statement, Dr. Silberman, a plastic 
surgeon treating the veteran, reported surgical treatment of 
a malignant melanoma of the veteran in March 1999.  Based on 
information from the veteran of significant radiation 
exposure in service, Dr. Silberman opined that it is possible 
that radiation exposure can potentially cause melanoma, and 
may or may not be a causative factor in the veteran's 
melanoma.  Dr. Silberman indicated that radiation definitely 
potentiates the possibility of skin cancers such as squamous 
and basil cell carcinomas, and these effects continue into 
old age.  He noted that skin cancers that radiation decades 
before helped cause may not show up until much later in life.

In a December 2000 statement, Dr. Sodroski reported that he 
had reviewed the veteran's radiation dose assessment and 
records.  He reported that strong data support a link between 
ionizing radiation exposure and subsequent development of 
urinary tract malignancies.  He reiterated his December 1997 
report of findings from studies of atomic bomb survivors of 
Hiroshima and Nagasaki, and of Air Canada pilots.  He noted 
that in a study of over 39,000 employees of the United 
Kingdom Atomic Energy Authority between 1946 and 1979, 
prostate cancer was the only condition with a clearly 
increased mortality in relation to radiation exposure.  Dr. 
Sodroski opined that these data strongly supported a 
relationship between radiation exposure and the development 
of carcinoma of the prostate, and were relevant to the 
veteran's claim.

In a December 2000 statement, Dr. Cody, orthopedist, reported 
that he has treated the veteran for several years and was 
familiar with his radiation dose assessment prepared in 1998.  
Dr. Cody listed the veteran's orthopedic problems and 
multiple orthopedic surgeries.  He stated, "I believe that 
it is certainly very likely that the radiation exposure as 
outlined in his radiation dose assessment could have worsened 
his orthopaedic conditions.  I suspect that one person would 
not have needed the degree of orthopaedic surgery that [the 
veteran] has been subjected to without the underlying 
exposure.  Dr. Cody opined that "it is very likely that the 
radiation dose that [the veteran] was subjected to either 
caused or worsened his multiple orthopaedic problems."

In a January 2001 statement, Dr. Adler reported that the 
veteran, whom he had treated for several years, had had 
multiple skin cancers, including two primary, unrelated, 
malignant melanomas, as well as precancerous actinic 
keratoses.  There was no prior history of melanoma or skin 
cancer, and no family history of melanomas or atypical moles.  
Dr. Adler noted the veteran's history of exposure to ionizing 
radiation in service, and that malignant melanoma is most 
commonly related to prior ultra-violet radiation exposure, 
with a family history also a factor in some patients.  He 
opined that it was possible that exposure to ionizing 
radiation in 1951 may have played a role in inducing the 
veteran's melanomas, and that exposure to ionizing radiation 
may be a co-factor in part with exposure to ultra-violet 
radiation from the sun.

In March 2001, the Board remanded the case, in pertinent part 
for additional development in the form of further review and 
comments by the VA Under Secretary for Health and the VA 
Under Secretary for Benefits responsive to the opinions of 
Drs. Sodroski and Cody and to the materials cited by Dr. 
Sodroski, to afford the veteran VA examinations, and to 
afford the veteran all notice and due process required by the 
Veterans Claims Assistance Act of 2000 (VCAA)
In April 2001, the Chief Public Health and Environmental 
Hazards Officer, S. Mather, M.D., M.P.H., again reviewed the 
veteran's claim file including the December 2000 statements 
of Drs. Sodroski and Cody and the literature cited by Dr. 
Sodroski in his December 1997 and December 2000 statements.  
Dr. Mather noted the DSWA dosimetry estimates and her review 
of Dr. Cody's and Dr. Sodroski's December 2000 medical 
opinions.  She observed that Dr. Cody did not address the 
fact that "deterministic" effects of radiation, including 
damage to joints and connective tissue, are generally 
considered to have a threshold, and that the probability of 
harm from deterministic effects for most healthy individuals 
from doses of less than 10 rem was nearly zero, according to 
the Institute of Medicine of the National Academy of 
Sciences.  She noted that the veteran's estimated whole-body 
dose was 4.3 rem.  She noted that Dr. Sodroski cited several 
studies showing an increased risk for prostate cancer after 
radiation, which she contrasted with other epidemiological 
studies finding no increases or non-statistically significant 
increases of prostate cancer.  She also discounted studies on 
animals cited by Dr. Sodroski because their relevance for 
humans was uncertain.  Based on data cited in the Agency for 
Toxic Substances and Disease Registry report, Toxicological 
Profile for Ionizing Radiation, 162 (1999), it was estimated 
that there was about a 3 percent likelihood that development 
of cancer of the prostate could be attributed to the doses of 
radiation in the prostate that the veteran was reported to 
have received.  Dr. Mather concluded that for the stated 
reasons and those in the November 1998 opinion, it was the 
opinion of the Chief Public Health and Environmental Hazards 
Officer that it was unlikely that the veteran's orthopedic 
disabilities, prostate cancer, or malignant melanoma could be 
attributed to exposure to ionizing radiation in service.

In a May 2001 opinion, the Under Secretary for Benefits (VA 
Compensation and Pension Service) stated that the Under 
Secretary for Health had reviewed the veteran's claim file to 
provide an opinion about the relationship between the 
veteran's exposure to ionizing radiation in service and his 
prostate cancer, malignant melanoma, and multiple orthopedic 
disorders.  Following review of the medical evidence of 
record, including opinions offered in support of the 
veteran's claim and the cited studies, it was the opinion of 
the Under Secretary for Benefits that it was unlikely that 
the veteran's prostate cancer, malignant melanoma or 
orthopedic disabilities could be attributed to ionizing 
radiation exposure in service.

The Compensation and Pension Service reported consideration 
of the veteran's probable dose as reported by the Defense 
Special Weapons Agency and the relative sensitivity of the 
tissues involved with the claimed disabilities.  The 
veteran's age at the time of exposure and the time-lapse 
between any exposure and the onset of the claimed diseases 
were considered in the probability tables used by the Under 
Secretary of Health.  The opinion noted that although the 
veteran had no family history of cancer, the claimed 
disorders occur randomly in the population at large.  The 
statistical validity of the studies relied upon by the Under 
Secretary [for Health] was found to be more convincing than 
the validity of those cited in support of the veteran's claim 
showing ionizing radiation to be a risk factor.  Upon 
consideration of the factors listed in 38 C.F.R. § 3.311(e) 
and all of the evidence, both for and against the claim, it 
was the opinion of the Compensation and Pension Service that 
there is no reasonable possibility that the veteran's 
prostate cancer, malignant melanoma, or multiple orthopedic 
disabilities are the result of exposure to ionizing radiation 
in service.

In August 2001, the veteran submitted to the Board duplicates 
of materials previously of record, except for a December 2000 
statement by Dr. Valicenti, which is a verbatim repetition of 
the doctor's January 1998 statement, and a 55 item list of 
exhibits, apparently initially comprising a list of exhibits 
filed with another agency in support of a Social Security or 
other disability claim. 

II.  Analysis

A.  Procedural

The November 9, 2000, enactment of the VCAA prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The instant claims are complete, and VA needs no further 
information from the veteran to process them.  38 C.F.R. 
§ 3.159(a)(3)(5).  VA repeatedly advised the veteran what 
information and evidence were necessary to substantiate the 
claims, as in the August 1997 request to complete the 
authorizations for release of information from all sources of 
treatment of the disabilities for which he sought disability 
compensation.  In November 1997, the RO mailed the veteran a 
letter informing him of the diseases that are presumed 
related to ionizing radiation exposure and considered 
radiogenic, and that he could establish service connection 
for other diseases with competent scientific or medical 
evidence that a disease was radiogenic.  In November 1998, 
the RO informed the veteran of referral of his claim to the 
VA Under Secretary for Benefits and subsequent referral to 
the VA Under Secretary for Health for an opinion regarding a 
relationship between his radiation exposure and the 
disabilities for which service connection is sought.  The 
February 1999 statement of the case (SOC) and supplemental 
statements of the case (SSOC) in June 1999 and May 2001 
informed the veteran what evidence is necessary to 
substantiate his claims and of the findings of the VA Under 
Secretaries for Health and for Benefits.  The SOC included 
the regulation providing for submission of alternative 
radiation dose estimates from a credible source.  At the 
November 2000 hearing, the nature of the evidence necessary 
to substantiate the claims was underscored.  In April 2001, 
the RO notified the veteran and his attorney that the case 
was referred to VA officials for review and opinions.  VA has 
no remaining duty to notify the veteran of evidence necessary 
to substantiate his claim.  38 C.F.R. § 3.159(b).

It appears that now every item of relevant evidence available 
has been obtained.  VA's duty to assist in obtaining such 
evidence is met.  38 C.F.R. § 3.159(c).  The veteran has 
submitted private medical opinions, and VA has obtained VA 
medical opinions necessary to decide his claims.  Current 
diagnosis is not at issue.  Accordingly a current examination 
is not necessary.  VA has discharged its duties to afford the 
veteran a VA examination and to obtain nexus opinions.

The RO obtained further review of the case by the VA 
Undersecretary for Benefits and the VA Undersecretary for 
Health, including comment on scientific or treatise evidence 
mentioned in Dr. Sodroski's statements.  VA's duty to assist 
the veteran as to the treatment of treatise evidence in 
claims based on exposure to ionizing radiation in service is 
satisfied.  See Stone v. Gober, 14 Vet. App. 116, 121 (2000).

B.  Substantive

1. Joint Disorders Claim

In February 1985, the Board denied a claim for service 
connection for residuals of radiation exposure including 
multiple joint disability.  That decision is final.  It may 
not be reopened and allowed, and a claim based upon the same 
factual basis may not be considered unless new and material 
evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7104.  
The current claim for service connection for various 
disabilities as due to radiation exposure is fundamentally 
the same claim as that decided on appeal in February 1985, 
notwithstanding the involvement of more anatomical locations 
at this time.  The veteran averred no specific disease 
process or mechanism other than exposure to ionizing 
radiation either then or now. Nevertheless, de novo review of 
this claim (as the RO has done) is indicated.

Dr. Cody's December 1996 and December 2000 statements are 
clearly new and material evidence as that term is defined by 
regulation. 38 C.F.R. § 3.156(a).  In addition, liberalizing 
legislation and implementing regulations have been 
promulgated in the interim since the February 1985 Board 
decision, further mandating de novo review.  

2.  Matters Generally Applicable

The veteran's claims and all interactions with VA have 
asserted that all of the disabilities at issue are due to 
exposure to ionizing radiation.  If the veteran claims in the 
alternative, or the evidence reasonably implies, that a 
claimed disability was incurred or aggravated in service, 
without any radiogenic effect, the Board must consider such 
claims.  38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. (1994) rev'g Combee v. Principi, 4 Vet. App. 
78 (1993).  Here, the veteran neither claims, nor does the 
record imply, that any of the claimed disorders is related to 
service other than by virtue of exposure to ionizing 
radiation. 

Certain diseases are presumed service connected if occurring 
in a "radiation-exposed" veteran.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  The veteran is a "radiation-exposed" 
veteran by virtue of his undisputed participation in 
Operation GREENHOUSE, 38 C.F.R. § 3.309(d)(3)(v)(E), but he 
does not have any of the listed presumptive diseases.  See 
38 C.F.R. § 38 C.F.R. § 3.309(d)(2).  He asserts that his 
prostate cancer is a urinary tract cancer.  Notwithstanding 
Dr. Flashner's June 1997 characterization of prostate cancer 
as a urinary tract cancer, it is not because the cancers 
deemed urinary tract cancer are defined by regulation.  
38 C.F.R. § 3.309(d)(2) NOTE.  

VA has applied the rules for development and adjudication of 
claims based on exposure to ionizing radiation to all three 
claims at issue.  38 C.F.R. § 3.311.  The claims for prostate 
cancer and for malignant melanoma patently satisfy the 
requirements for all development and adjudication for which 
section 3.311 provides.  38 C.F.R. § 3.311(a), (b)(1), (2).

Satisfaction of three prerequisites triggers employment of 
all government resources provided under 38 C.F.R. § 3.311 in 
development and adjudication of a claim as one based on 
exposure to ionizing radiation:  "(i) A veteran was exposed 
to ionizing radiation as the result of participation in the 
atmospheric testing of nuclear weapons . . . ; (ii) The 
veteran subsequently developed a radiogenic disease; and 
(iii) Such disease first became manifest within the period 
specified in paragraph (b)(5) of this section.  If any of the 
foregoing three requirements are not met, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation."  38 C.F.R. § 3.311(b)(1).  The several 
orthopedic problems collectively claimed as degenerative 
joint disorders are not on the regulatory list of radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2).  If not otherwise shown 
to be radiogenic, degenerative joint disorders shall not be 
determined to have resulted from exposure to ionizing 
radiation during participation in atmospheric testing of 
nuclear weapons.  38 C.F.R. § 3.311(b)(1)(iii).
VA will consider under the provisions of § 3.311 a claim 
involving a disease other than one of those listed in the 
regulation, "provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease."  § 3.311(b)(4); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. (1994) rev'g 
Combee v. Principi, 4 Vet. App. 78 (1993).  The RO did not 
make an explicit finding that any of the claimed orthopedic 
conditions is radiogenic.  However, dose estimates were 
required to be obtained in conjunction with development of 
the two other issues, and the Under Secretary for Benefits 
promulgated an opinion regarding the degenerative disorders.

Medical records establish that the veteran has prostate 
cancer, malignant melanoma, and multiple orthopedic 
conditions.  That undisputed information dictates whether he 
is entitled to the benefit of a statutory presumption of 
service connection for any claimed disorder.  38 U.S.C.A. 
§ 1112(c)(2); 38 C.F.R. § 3.309.  The medical records also 
provide the dates of diagnoses for the various disorders; 
these are among the various factors in evaluating the 
probability of radiogenesis of any of the claimed disorders.  
38 C.F.R. § 3.311(e).  Demonstration of radiogenesis 
generally requires evidence related to the specific 
pathology, e.g., with cancer, evidence pertinent to the 
specific cell type.  38 C.F.R. § 3.311(d)(2)(i).  

The veteran has challenged the DSWA dose estimates, making 
allegations that his location and duties would have resulted 
in higher radiation doses than DSWA estimated.  Several of 
his statements are patently incredible because they are 
specifically contradicted by official historical records.  
Specifically, his reports to a home-town newspaper of being 
less than a mile from Operation GREENHOUSE blasts, and that 
he witnessed 24 blasts are patently false, as they are 
directly contradicted by the DNA Operation GREENHOUSE fact 
sheet, which states there were four bomb detonations in the 
operation, each eight or more miles from Enewetak Island.  

The Board infers from his statements and notations on a copy 
of the DNA Operation GREENHOUSE Fact Sheet that he alleges he 
was among the Air Force personnel identified as receiving the 
highest radiation dose among GREENHOUSE participants.  The 
veteran's report on his separation medical history is 
credible because of its proximity in time to the event that 
he washed B-17s after they flew through radioactive clouds.  
The May 1999 statement by K.N. corroborated the veteran's 
1952 statement.  Together they tend to show that he was among 
the highest dosage group reported on the fact sheet.

The DSWA knew of the veteran's assertions about his duties, 
as it mentioned his statement about B-17duty.  Although the 
DSWA did not respond specifically to his assertion of washing 
hot airplanes, the demonstration of the agency's familiarity 
with the veteran's assertions generally is sufficient for the 
Board to conclude that the DSWA considered all relevant 
factors in reaching its dose reconstruction.  Consequently, 
the Board concludes that the DSWA dose reconstruction 
accounted for all documented and alleged exposures.

Moreover, regulation provides for the veteran to submit his 
own dose estimate, 38 C.F.R. § 3.311(a)(2), from a "credible 
source," i.e., "prepared by a person or persons certified 
by an appropriate professional body in the field of health 
physics, nuclear medicine or radiology and if based on 
analysis of the facts and circumstances of the particular 
claim."  38 C.F.R. § 3.311(a)(2)(ii).  The veteran did not 
submit any alternative dose estimates, nor did any of the 
physicians writing on his behalf challenge the DSWA 
dosimetry, even though he and his representative were 
provided guidance how to do so in the SOC.  None of the 
articles the veteran submitted establishes that DSWA dose 
reconstruction estimates are unreliable.  Consequently, the 
latest DSWA estimates are the best evidence as to the extent 
of the veteran's exposure.  

The several articles the veteran has submitted are not 
enlightening regarding a relationship between exposure to 
ionizing radiation and the veteran's prostate cancer, his 
malignant melanoma, or his degenerative joint disorders.  The 
cited RERF report identified increased urinary tract cancer 
among Hiroshima and Nagasaki survivors.  Without information 
about the radiation doses of the survivors, the development 
of any specific cancer in that population does not tend to 
show it is as likely as not that the veteran's level of 
radiation exposure caused his prostate cancer.  Although Dr. 
Mather reported there was no known screening dose for 
malignant melanoma (dose below which it is virtually certain 
that carcinogenesis is not due to radiation exposure), she 
also reported that skin cancers were generally reported as 
associated with high doses.  Dr. Mather noted that there were 
not published risk factors for radiation-induced malignant 
melanoma.  The Board cannot extrapolate from the evidence of 
increase in basal cell cancers to a positive association 
between the veteran's 35 rem exposure to his left arm and his 
malignant melanoma, a different histopathology than basal 
cell carcinoma.

Materials from National Association of Atomic Veterans have 
no probative value to the veteran's case.  They primarily 
comprise non-scientific anecdotes.  The Operations CROSSROADS 
Data Base is quasi-scientific, but as a self-selected sample 
with no reported controls, it is not "sound scientific 
evidence" in the sense that it reports "observations, 
findings, or conclusions that are statistically and 
epidemiologically valid, are capable of replication, and 
withstand peer review."  38 C.F.R. § 3.311(c)(3).

3.  Prostate Cancer

Dr. Flashner's June 1997 statement implies in the vaguest 
terms some suspicion of a relationship between the veteran's 
radiation exposure and his prostate cancer.  It is too vague 
to be a basis  for an evidentiary conclusion.

Dr. Sodroski's December 1997 statement noted findings among 
Hiroshima and Nagasaki A-bomb survivors.  Without dose 
information on A-bomb survivors with prostate cancer, a 
causative relationship between the veteran's radiation 
exposure and his prostate cancer may not be inferred from the 
A-bomb survivors' data.  Dr. Sodroski qualified the evidence 
of radiogenesis of prostate cancer as "suggestive" where 
there was "excessive" exposure.  He did not quantify 
"excessive."  Likewise, he identified a cohort of Air 
Canada pilots with increased incidence of prostate cancer 
after chronic radiation exposure.  Without information about 
the role of chronicity of exposure versus acute exposure like 
the veteran's, the increased incidence in the Air Canada 
cohort does not support drawing an inference in the veteran's 
case.  The cumulative dosage of the pilots is unknown to the 
Board, further reducing the probative value of the Air Canada 
study as a basis for inferring a conclusion about the 
veteran's individual case from the pilots' experience.  Dr. 
Mather's statement that the prostate is generally felt highly 
resistive to radiation combined with the fact that the 
veteran's internal dosage is estimated to be less than the 5 
rem acceptable annual dosage for radiation industry workers 
leads the Board to conclude that the veteran did not have 
"excessive" exposure of the prostate.  Dr. Mather 
discounted the findings in animal studies as not relevant to 
humans.  

In a December 2000 statement, Dr. Sodroski reported research 
findings that he opined strongly favored concluding that the 
veteran's prostate cancer is radiogenic.  He was informed 
about the veteran's internal dosage of radiation.  The 
significant additional information comprised the discussion 
of the United Kingdom Atomic Energy Authority employees.  It 
is noteworthy that nuclear industry employees would have had 
chronic irradiation, not acute irradiation like the veteran.  
Although Dr. Sodroski mentioned his familiarity with the 
veteran's radiation dose, he did not correlate the veteran's 
dose with the doses in the studies he cited.  Again, the 
cumulative doses in the populations studied in the reports 
cited by Dr. Sodroski are not known, nor the significance of 
long-term exposure, which leaves the cited studies of both 
the Air Canada pilots and the nuclear industry employees 
lacking probative value regarding the veteran's case.

Dr. Valicenti's January 1998 opinion that it is "very 
probable" that the veteran's multiple medical problems 
including flexion contracture, prostate cancer and malignant 
melanoma are due to exposure to ionizing radiation is based 
on unidentified reports of radiogenesis of prostate cancer 
and malignant melanoma.  He did not demonstrate correlation 
between the radiation doses of the subjects of the reports 
and the veteran's radiation dose.  His opinion is based on 
the coincidence of prostate cancer and malignant melanoma in 
a person without other known risk factors.  His hypothesis 
that other instances of the coincidence of these two cancers 
might be in persons with past exposure to ionizing radiation 
is not evidence of causation.

Dr. Valicenti's medical opinion that prior radiation exposure 
contraindicated the veteran's current radiation treatment for 
prostate cancer is not evidence material to this case.  It 
does not pertain to the matter of whether prostate cancer was 
incurred or aggravated in service.
Dr. Strup's opinion that the veteran's membership in a lower 
risk category of a population among whom prostate cancer is 
prevalent suggests radiogenesis is of little probative value 
to a determination on the probability that the veteran's 
prostate cancer resulted from his radiation exposure.  The 
benefit of the doubt goes to the veteran when the fact to be 
decided is "within the range of probability as distinguished 
from mere speculation or remote possibility."  38 C.F.R. 
§ 3.102.  That radiogenesis of the veteran's cancer is 
"within the realms of possibility" does not reach the level 
of probability that warrants affording the veteran the 
benefit of the doubt on this matter.

Dr. Flashner's opinion, that the veteran's prostate cancer 
may very well be linked to his radiation exposure, is not 
persuasive, because it is based on the A-bomb survivor 
studies.  As noted before, without information about the 
radiation doses of A-bomb survivors with prostate cancer, the 
Board cannot correlate the facts of the instant case with the 
survivor studies.  

Dr. Mather's observation that studies other than those cited 
in the opinions on the veteran's behalf showed no increased 
incidence of prostate cancer after irradiation and her 
calculated 3 percent probability of radiogenesis of the 
veteran's prostate cancer are highly probative evidence 
against the veteran's claim.  Given that there is no 
demonstrated applicability of Dr. Sodroski's data to the 
veteran's situation, Dr. Mather's finding of unlikely 
relationship between the veteran's radiation exposure in 
service and his prostate cancer outweighs Dr. Sodroski's 
finding of great likelihood.

The Board finds persuasive the conclusion of the VA Under 
Secretary for Benefits, as reported by the VA Compensation & 
Pension Service, that the statistical studies relied upon by 
the Under Secretary for Health are more valid than those 
cited by the several physicians writing on the veteran's 
behalf.  Based on that finding, the Board assigns greater 
probative value to the VA opinion than to the private 
opinions collectively.  The Under Secretary for Benefits 
noted the consideration given to the veteran's radiation 
doses, age at time of exposure, gender, and time-lapse 
between exposure and time of onset. 38 C.F.R. § 3.311(e).  
The preponderance of the evidence is against the veteran's 
claim; hence, it must be denied. 
4.  Malignant Melanoma

Dr. Valicenti's January 1998 opinion of a "very probable" 
relationship between the veteran's malignant melanoma and 
exposure to ionizing radiation in service is flawed for the 
same reason his opinion is flawed regarding the veteran's 
prostate cancer.  A hypothesis based on coincidence of two 
types of cancer is not probative evidence of causality of 
each type.  

Dr. Strup's opinion that it was within the realm of 
possibility that exposure to ionizing radiation increased the 
veteran's risk for skin cancer is too vague to give it 
probative value.  Dr. Strup does not express his opinion in 
terms of the veteran's dose of radiation.  Nor does he state 
that ionizing radiation as likely as not caused the cancer.

Likewise, Dr. Silberman's December 2000 opinion was based on 
the veteran's report of "significant" radiation exposure.  
There is no evidence that Dr. Silberman knew the veteran's 
radiation dose as reconstructed by DSWA.  The veteran has 
stated that the DSWA dose reconstruction is too low.  On at 
least one occasion, he indicated that he was exposed to 24 
bomb blasts at a one-mile proximity, which is patently 
incorrect.  The Board cannot ascribe probative value to a 
medical opinion based on the veteran's incorrect report of 
radiation exposure dosage.  Moreover, the Board cannot infer 
a causal relation between malignant melanoma and the 
veteran's exposure to ionizing radiation from Dr. Silberman's 
report that radiation definitely potentiates squamous and 
basil cell skin cancers.  The Board infers from the 
regulatory requirement that VA referrals of questions of 
causation to an outside consultant address a specific cell 
type that generalization about causation from one specific 
cancer to another is not valid. 38 C.F.R. § 3.311(c)(2), 
(d)(2)(1).  Consequently, the Board ascribes no probative 
value regarding the veteran's claim for malignant melanoma to 
Dr. Silberman's report about radiogenesis of squamous- and 
basil-cell cancers.

Dr. Adler's January 2001 opinion of a possible relationship 
between the veteran's exposure to ionizing radiation in 
service and his development of malignant melanoma also is too 
vague to be of significant probative value regarding the 
veteran's claim.

Dr. Mather reported that the literature was equivocal 
regarding radiogenesis of malignant melanoma.  The evidence 
is insufficient to permit generalization from Dr. Mather's 
report of increased basal cell cancers in skin receiving 9 to 
12 rads of radiation to the veteran's exposure of 35 rem 
externally.  Dr. Mather's conclusion that it is unlikely that 
the veteran's malignant melanoma resulted from exposure to 
ionizing radiation in service is persuasive, because specific 
findings based on any other research cited on the veteran's 
behalf do not contradict it.

The Under Secretary for Health's finding that there is no 
reasonable possibility that the veteran's malignant melanoma 
resulted from exposure to ionizing radiation in service, is 
not contradicted by any medical opinion citing persuasive 
scientific literature showing an association between the 
veteran's dose of radiation and malignant melanoma.  In sum, 
the evidence supporting the veteran's claim amounts to 
multiple opinions that scientific evidence shows it to be 
possible that the veteran's exposure to ionizing radiation 
caused his malignant melanoma versus the Under Secretary for 
Health's conclusion that there is no reasonable possibility 
of such cause.  The weight of the evidence, including 
consideration of the places, types and circumstances of the 
veterans service, is against the veteran's claim for service 
connection of malignant melanoma.  38 U.S.C.A. §§ 1110, 
1112(c).

5. Joint Disorders

No degenerative joint disease is on the regulatory list of 
radiogenic diseases.  38 C.F.R. § 3.311(b).  A claimant may 
nonetheless obtain the benefit of the extensive development 
afforded radiogenic disease claims by submitting competent 
medical evidence that a disease that is not listed is 
radiogenic.  38 C.F.R. § 3.311(b)(4).  The RO apparently 
deemed the veteran to have submitted such evidence, because 
it undertook development for the claim for degenerative joint 
disorders pursuant to section 3.311.  The Board is not 
constrained to accept that the claimed musculoskeletal 
disorders are radiogenic for the purpose of reaching the 
merits of this issue.  The results are the same whether the 
evidence is analyzed under section 3.311 or as subject to the 
veteran's burden to show direct service connection solely by 
scientific evidence that he supplied.  Combee, 34 F. 3d 1039 
(Fed. Cir. 1994).

Evidence submitted in support of the veteran's claim is 
almost wholly without probative value.  Dr. Cody's opinion 
that radiation exposure could possibly have accelerated 
degenerative processes is essentially speculation based on 
the coincidence of the veteran's exposure and his large 
number of orthopedic problems.  Dr. Cody does not relate the 
exposure to any specific one or more of the veteran's many 
orthopedic problems.  There is evidence showing the veteran 
as having degenerative joint disease consistent with his age 
that is not contradicted by evidence showing an accelerated 
process.  Dr. Cody, though informed of the veteran's 
radiation doses, made no reference to those doses in 
formulating his opinion other than to report his awareness of 
them.  The fact of Dr. Cody's knowledge of the veteran's 
radiation dose, without explanation of a relationship between 
the veteran's dose and any of his many musculoskeletal 
problems, does not add weight to his opinion.  His expression 
that it is "very likely" that radiation caused or worsened 
the veteran's orthopedic problems is essentially unexplained, 
except by inference from the number of problems. 

In contrast, Dr. Mather pointed out that "deterministic" 
effects of radiation, including damage to joints and 
connective tissue generally have a threshold radiation dose, 
and that such threshold was far greater than the veteran's 
exposure.  Her estimate of a near-zero probability of 
radiogenesis of the veteran's musculoskeletal problems is far 
more probative evidence than is Dr. Cody's essentially 
unsubstantiated opinion, because Dr. Mather's conclusion is 
based on supporting research.

In sum, after consideration of the evidence of record and of 
the places, types, and circumstances of the veteran's 
service, the preponderance of the evidence is against a 
finding that the veteran's exposure to ionizing radiation in 
service caused any of his multiple claimed musculoskeletal 
conditions.  


ORDER

Service connection for prostate cancer, malignant melanoma, 
and degenerative joint disorders as due to exposure to 
ionizing radiation in service is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



